                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 IN RE: WILLOW BEND                                              CIVIL ACTION
 VENTURES, LLC, Debtor
                                                                 NO. 18-6910
 RIVER PARISHES DIRT &
 GRAVEL, LLC, Plaintiff                                          SECTION M (4)

 VERSUS

 WILLOW BEND VENTURES, LLC,
 HENSLEY R. LEE CONTRACTING, INC.,
 HENSLEY R. LEE, AND
 WAYNE FLETCHER, Defendants


                                    ORDER & REASONS

       Before the Court is a motion to dismiss counterclaims filed by River Parishes Dirt &

Gravel, LLC (“River Parishes”) and Kensington Capital Advisors LLC (“Kensington Capital”)

(collectively, “Counterclaim Defendants”).1 Defendant and plaintiff-in-counterclaim Willow

Bend Ventures, LLC (“Willow Bend”) responds in opposition,2 and Counterclaim Defendants

reply in further support of their motion.3 Having considered the parties memoranda, Willow

Bend’s complaint in counterclaim,4 and the applicable law, the Court issues this Order &

Reasons.

I.     BACKGROUND

       This matter concerns an uncompleted business deal.5 On May 9, 2017, Willow Bend

filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the United States




       1
         R. Doc. 25.
       2
         R. Docs. 26 & 29.
       3
         R. Doc. 33.
       4
         R. Doc. 3.
       5
         R. Doc. 1-2 at 1.
Bankruptcy Court for the Eastern District of Louisiana (the “Bankruptcy Court”).6 Two weeks

later, on May 22, 2017, Willow Bend, through its principals Hensley R. Lee (“Lee”) and Hensley

R. Lee Contracting, Inc. (“HRL”) executed a contract to sell the membership interest in Willow

Bend to River Parishes (the “May 22, 2017 Agreement”).7 River Parishes alleges that Willow

Bend, Lee, and HRL concealed the pendency of the Chapter 11 proceeding, Willow Bend’s

substantial sales tax liabilities, and a lien on Willow Bend’s membership interests held by

BankPlus.8

         After signing the contract, River Parishes began its due-diligence examination of Willow

Bend.9       Steve Lawler (“Lawler”), BankPlus’s former president, was involved in the due-

diligence production on Willow Bend’s behalf.10 On June 26, 2017, River Parishes learned

about Willow Bend’s bankruptcy proceeding.11 River Parishes raised the issue with Lawler, who

admitted that Willow Bend had filed for Chapter 11 protection and that the Bankruptcy Court

had not authorized Willow Bend to proceed under the May 22, 2017 Agreement.12

         On June 29, 2017, Lawler introduced River Parishes to Philip K. Wallace (“Wallace”),

Willow Bend’s bankruptcy attorney.13 Wallace confirmed to River Parishes that the Bankruptcy

Court had not authorized Willow Bend to proceed with the May 22, 2017 Agreement, and

disclosed Willow Bend’s state and local sales tax liabilities, as well as the liens in favor of

BankPlus.14




         6
           Id.
         7
           Id. at 1-2.
         8
           Id. at 3.
         9
           Id. at 4.
         10
            Id.
         11
            Id.
         12
            Id.
         13
            Id. at 5.
         14
            Id.

                                                2
       River Parishes alleges that HRL and Lee made two payments to River Parishes as

reimbursements “for the continuing expenses associated with the breaches of the [May 22, 2017]

Agreement” and the delay in closing the transaction (the “extension payments”).15              River

Parishes further alleges that, in conjunction with those extension payments, it sent to Lawler and

Wallace an agreement containing representations made by HRL and Lee that the payments did

not violate any provision of the Chapter 11 protection.16

       On November 26, 2017, prior to the extension payments, Lawler emailed River Parishes,

stating: “I don’t think [Lee] can cut a check from [Willow Bend], need to clear with

[Wallace.]”17 River Parishes alleges that, despite this email, River Parishes was wired $15,000

from Willow Bend’s bank account, without the Bankruptcy Court’s authorization, which

constituted fraud and a breach of the agreement pertaining to the extension payments.18 On April

11, 2018, Willow Bend filed a motion in the Bankruptcy Court to reject and avoid the sale, at

which time, River Parishes alleges, it became aware of Willow Bend’s fraud and intentional

misrepresentations, including the representation that Wallace had no knowledge of the extension

payments or the agreement pertaining thereto.19

       On May 21, 2018, River Parishes filed in the bankruptcy case its “Adversary Complaint”

against Willow Bend, HRL, Lee, Wayne Fletcher (“Fletcher”) (collectively, “Defendants”),

alleging claims of fraud and intentional misrepresentation, negligent misrepresentation, civil

conspiracy, breach of contract, detrimental reliance, and bad faith breach of contract all related to

the unconsummated May 22, 2017 Agreement.20 On July 23, 2018, Defendants filed in this



       15
          Id.
       16
          Id. at 5-6.
       17
          Id. at 6.
       18
          Id.
       19
          Id. at 6-7.
       20
          Id. at 7-18.

                                                  3
Court a motion to withdraw the reference to the Bankruptcy Court of River Parishes’ adversary

complaint.21 River Parishes agreed that withdrawal of the reference was appropriate,22 and as a

result, the Court granted Defendants’ motion, allowing the adversary proceeding to continue as a

civil action in this Court.23

        Willow Bend filed an answer and counterclaim against River Parishes; Kensington

Capital, manager of River Parishes; John Wagner (“Wagner”), a representative of River Parishes;

and John B. Ohle (“Ohle”), a representative of Kensington Capital.24 Willow Bend alleges that

on October 13, 2017, it presented to the Bankruptcy Court a motion to approve an agreement to

sell its assets to River Parishes free and clear of liens under 11 U.S.C. § 363(f), and that the

agreement was drafted by River Parishes.25 The Bankruptcy Court granted the motion on

January 4, 2018.26 Thereafter, the Bankruptcy Court issued an order assigning a value of

$700,000 to Willow Bend’s equipment, and $6,500,000 to its land.27

        Willow Bend alleges that the asset sales contract approved by the Bankruptcy Court

required River Parishes to deposit $25,000 into the escrow account of the law firm Newman,

Mathis, Brady & Spedale28 within four business days of the Bankruptcy Court’s approval of the

deal, and an additional $125,000 within five calendar days from the expiration of the inspection

period.29 Willow Bend alleges that the first $25,000 was not paid until May 5, 2018, and only

after Willow Bend made a demand for it.30 Willow Bend alleges that River Parishes was in


        21
           R. Doc. 1.
        22
           R. Doc. 21.
        23
           R. Doc. 34.
        24
           R. Doc. 3. Lee, HRL, and Fletcher filed a separate answer and counterclaim. R. Doc. 13.
        25
           R. Doc. 3 at 23.
        26
           Id.
        27
           Id.
        28
           In April 2017, River Parishes had engaged Newman, Mathis, Brady & Spedale to assist in its acquisition
of Willow Bend’s membership interests leading up to the May 22, 2017 Agreement. R. Doc. 1-2 at 3.
        29
           Id. at 24-25.
        30
           Id. at 25.

                                                       4
default of the approved asset sale agreement and refused to move forward with the timely

completion of the sale, which caused Willow Bend to incur additional expenses and attorney’s

fees before the sale was finalized.31

        Willow Bend further alleges that on March 14, 2018, Wagner sent a letter to Lee and

Wallace “demanding an improper payment of $400,000 on behalf of River Parishes” for Willow

Bend, HRL, and Lee’s breach of the never-consummated May 22, 2017 Agreement.32 On June

12, 2018, River Parishes’ counsel wrote to counsel for Willow Bend, Lee, HRL, and Fletcher

offering to settle the claims raised in the adversary proceeding for $600,000,33 which Willow

Bend characterizes as a “fictitious settlement … presenting false allegations in connection with

the May 22, 2017 Agreement which was invalid and never approved by [the Bankruptcy]

Court.”34 Willow Bend asserts counterclaims for fraud, breach of contract, civil conspiracy, and

unjust enrichment.35

II.     PENDING MOTION

        River Parishes and Kensington Capital (together, Counterclaim Defendants) filed the

instant motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

arguing that Willow Bend does not raise any claims upon which relief can be granted.36 First,

Counterclaim Defendants argue that Willow Bend failed to plead fraud with particularity as

required by Rule 9(b) of the Federal Rules of Civil Procedure.37 Next, they argue that Willow

Bend did not state a claim for breach of contract because Willow Bend “fails to specify the


        31
             Id. The sale of Willow Bend’s assets to River Parishes’ assignee, Edgard Construction Material
Holdings, LLC, was finalized on July 31, 2018. R. Doc. 26 at 6.
         32
            R. Doc. 3 at 26; R. Doc. 3-2.
         33
            R. Doc. 3-3.
         34
            R. Doc. 3 at 27.
         35
            Id. at 27-30
         36
            R. Doc. 25. Movants represent that Wagner and Ohle are not parties to the motion because they had not
yet been served when it was filed. R. Doc. 25 at 1. They still have not been served.
         37
            R. Doc. 25-1 at 3-4.

                                                       5
contract River Parishes allegedly breached, how said breach of contract occurred, who the parties

to the contract were, what the length of the stated delay was or when it allegedly occurred, or if

any parties other than River Parishes were involved.”38 Counterclaim Defendants also argue that

Willow Bend has not stated a claim for civil conspiracy because conspiracy is not a stand-alone

claim under Louisiana law, and Willow Bend has not alleged an underlying tort.39 Finally,

Counterclaim Defendants argue that Willow Bend cannot maintain a claim for unjust enrichment

because it has asserted other remedies at law and cannot explain why its claim, as pleaded, would

lie against them.40


       Willow Bend responds that it has indeed stated claims for fraud, breach of contract, civil

conspiracy, and unjust enrichment against Counterclaim Defendants.41 Willow Bend argues that

it has stated a claim for fraud against River Parishes for its alleged false representations made in

connection with the May 22, 2017 Agreement pointing to River Parishes’ March and June 2018

requests for $400,000 and $600,000, respectively, to settle the claims raised in River Parishes’

adversary complaint.42 Further, Willow Bend argues that Counterclaim Defendants committed

fraud by “secretly, directly and without knowledge of Counsel” demanding payment of $15,000,

and then another $66,000 from Lee and HRL.43 Willow Bend argues that it stated a breach-of-

contract claim against River Parishes by alleging that River Parishes failed to timely make the

deposits required by the sale agreement that was approved by the Bankruptcy Court.44 Willow

Bend also argues that it stated a civil conspiracy claim against River Parishes because River


       38
          Id. at 4.
       39
          Id.at 5-7.
       40
          Id. at 7-9.
       41
          R. Doc. 26.
       42
          Id.at 8-9.
       43
          R. Doc. 29 at 5-6.
       44
          R. Doc. 26 at 9-11.

                                                 6
Parishes, through several attorneys, law firms, and representatives, “engaged in a highly

orchestrated scheme to extract unearned payments for thousands of [d]ollars from Willow Bend

in connection with the May 22, 2017 Agreement which was never approved by [the Bankruptcy]

Court”45 and worked to obtain a lower price for Willow Bend’s assets.46 Finally, Willow Bend

argues that River Parishes was unjustly enriched by receiving $66,000 from HRL for a contract

extension that was not approved by the Bankruptcy Court, and that Willow Bend attempted to

collect the $400,000 and $600,000 proposed settlement payments.47

III.   ANALYSIS

       A.       Rule 12(b)(6) Standard

       The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Rule 8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The statement of the claim must

“‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A pleading does

not comply with Rule 8 if it offers “labels and conclusions,” “a formulaic recitation of the

elements of a cause of action,” or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).




       45
          Id. at 11.
       46
          R. Doc. 29 at 9.
       47
          R. Doc. 26 at 12.

                                                7
       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to move to dismiss

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A claim is plausible on the face of the complaint “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556).          Plausibility does not

equate to probability, but rather “it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that

are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

and plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557). Thus, if the

facts pleaded in the complaint “do not permit the court to infer more than a mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Motions to dismiss are disfavored and

rarely granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington v. State

Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)).

       In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court

employs the two-pronged approach utilized in Twombly. The court “can choose to begin by

identifying pleadings that, because they are no more than conclusions [unsupported by factual

allegations], are not entitled to the assumption of truth.” Id. However, “[w]hen there are well-

pleaded factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Id.

                                                   8
       A court’s review of a Rule 12(b)(6) motion to dismiss “is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)). A court may also take judicial notice of certain

matters, including public records and government websites. Dorsey v. Portfolio Equities, Inc.,

540 F.3d 333, 338 (5th Cir. 2007); see also Kitty Hawk Aircargo, Inc. v. Chao., 418 F.3d 453,

457 (5th Cir. 2005). Thus, in weighing a Rule 12(b)(6) motion, district courts primarily look to

the allegations found in the complaint, but courts may also consider “documents incorporated

into the complaint by reference or integral to the claim, items subject to judicial notice, matters

of public record, orders, items appearing in the record of the case, and exhibits attached to the

complaint whose authenticity is unquestioned.” Meyers v. Textron, Inc., 540 F. App’x 408, 409

(5th Cir. 2013) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

       B.      Fraud

       Under Louisiana law, “fraud” is defined as “a misrepresentation or a suppression of the

truth made with the intention either to obtain an unjust advantage for one party or to cause a loss

or inconvenience to the other” and can also result from silence or inaction. La. Civ. Code art.

1953. The elements of a fraud cause of action are: (1) “a misrepresentation of material fact”; (2)

“made with the intent to deceive”; and (3) “a reasonable and justifiable reliance by the plaintiff

and resulting injury.” Riedel v. Fenasci, 2018 WL 6839564, at *9 (La. App. Dec. 28, 2018). A

plaintiff must prove fraud by a preponderance of the evidence, and “[c]ircumstantial evidence,

including highly suspicious facts and circumstances, may be considered in determining whether




                                                9
fraud has been committed.” Lomont v. Bennett, 172 So. 3d 620, 629 (La. 2015) (citations

omitted).

       Rule 9(b) of the Federal Rules of Civil Procedure requires that the circumstances

constituting fraud be pleaded with particularity. “[A]rticulating the elements of fraud with

particularity requires a plaintiff to specify the statements contended to be fraudulent, identify the

speaker, state when and where the statements were made, and explain why the statements were

fraudulent.” Williams v. WMX Techs., Inc., 112 F.3d 175, 177-78 (5th Cir. 1997) (citing Mills v.

Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993)). “A dismissal for failure to plead

fraud with particularity under Rule 9(b) is treated as a dismissal for failure to state a claim under

Rule 12(b)(6).” United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 185 n.8 (5th Cir.

2009) (citation and internal quotation marks omitted).

       Willow Bend’s counterclaim does not satisfy the heightened pleading requirements of

Rule 9(b). There are no allegations articulating any of the elements of the cause of action, nor

are there any allegations identifying a speaker or content of an allegedly fraudulent statement.

Willow Bend has made no effort to provide any of these specifics with respect to the settlement

proposals to which it refers; it merely attaches them and recites that they speak for themselves.

If so, they do not speak about the elements of any alleged fraud with the particularity required by

Rule 9(b). Therefore, Willow Bend’s claim for fraud must be dismissed.

       C.      Breach of Contract

       To succeed on a breach-of-contract claim in Louisiana, a plaintiff must show “(1) the

obligor’s undertaking an obligation to perform, (2) the obligor failed to perform the obligation

(the breach), and (3) the failure to perform resulted in damages to the obligee.” Favrot v. Favrot,

68 So. 3d 1099, 108-09 (La. App. 2011).



                                                 10
       Willow Bend alleges that River Parishes was obligated to make certain payments under

the sales agreement approved by the Bankruptcy Court, that it failed to do so timely, and that

Willow Bend was damaged by the delay.48 Therefore, Willow Bend has stated a breach-of-

contract claim against River Parishes. However, Willow Bend has not alleged that it had any

contract with Kensington Capital. Thus, Willow Bend has not stated a breach-of-contract claim

against Kensington Capital.

       D.         Civil Conspiracy

       “Conspiracy by itself is not an actionable claim under Louisiana law,” and must be based

on an underlying tort. Crutcher-Tufts Res., Inc. v. Tufts, 38 So. 3d 987, 991 (La. App. 2010)

(citing Ross v. Conoco, Inc., 828 So. 2d 546 (La. 2002)). Instead, civil conspiracy imposes

solidary liability on the co-conspirators by providing that a person “who conspires with another

person to commit an intentional or willful act is answerable, in solido, with that person, for the

damage caused by such act.” La. Civ. Code art. 2324. Thus, the actionable element of the civil

conspiracy claim is the “‘tort which the conspirators agree to perpetrate and which they actually

commit in whole or in part.’” Crutcher-Tufts, 38 So. 3d at 991 (quoting Ross, 828 So. 2d at

552). To recover under a civil conspiracy theory of solidary liability, “a plaintiff must prove that

an agreement existed to commit an illegal or tortious act; the act was actually committed and

resulted in plaintiff's injury; and there was an agreement as to the intended outcome or result.”

Id. (citing Butz v. Lynch, 710 So. 2d 1171 (La. App. 1998)).

       Willow Bend bases its civil conspiracy claim on the underlying tort of fraud. This Court

has determined that Willow Bend has not stated a cause of action for fraud. Therefore, Willow


       48
            R. Doc. 3 at 21-28.

                                                11
Bend cannot sustain a claim for civil conspiracy based on fraud, and Willow Bend’s conspiracy

claim must be dismissed.

       E.      Unjust Enrichment

       Louisiana Civil Code article 2298 provides the basis for an action based on unjust

enrichment, or action de in rem verso. Article 2298 states: “A person who has been enriched

without cause at the expense of another person is bound to compensate that person.” The

Louisiana supreme court has held that the five requirements for establishing a cause of action for

unjust enrichment are:

       (1) there must be an enrichment, (2) there must be an impoverishment, (3) there
       must be a connection between the enrichment and resulting impoverishment, (4)
       there must be an absence of “justification” or “cause” for the enrichment and
       impoverishment, and (5) there must be no other remedy at law available to
       plaintiff.

Baker v. Maclay Props. Co., 648 So. 2d 888, 897 (La. 1995) (citations omitted). Article 2298

expressly states that the remedy of unjust enrichment “is subsidiary and shall not be available if

the law provides another remedy for the impoverishment or declares a contrary rule.” A plaintiff

is precluded from seeking recovery under a theory of unjust enrichment if it pleads another cause

of action, regardless of whether the plaintiff is successful on the other theory of recovery.

Walters v. MedSouth Record Mgmt., LLC, 38 So. 3d 243, 244 (La. 2010). Thus, if the law

provides the plaintiff with another remedy, the plaintiff “has failed to state a cause of action in

unjust enrichment.” Id.

       Willow Bend has not stated a valid claim for unjust enrichment. The unjust enrichment

remedy is only applicable to fill a gap in the law where no express remedy is provided, but

Willow Bend pleaded other claims. Moreover, in its counterclaim, Willow Bend alleges that



                                                12
River Parishes was enriched by receiving $66,000 from HRL.49 There is no allegation that

Willow Bend itself suffered an impoverishment due to this payment. Therefore, Willow Bend’s

claim for unjust enrichment must be dismissed.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Counterclaim Defendants’ motion to dismiss (R. Doc. 25) is

DENIED as to Willow Bend’s breach-of-contract claim against River Parishes; and otherwise

GRANTED.



       New Orleans, Louisiana, this 28th day of May, 2019.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




       49
            R. Doc. 3 at 30.

                                                 13
